Exhibit 10.1

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of October 20, 2005, by and among SUPERIOR ESSEX COMMUNICATIONS L.P., a
Delaware limited partnership (“Superior”), ESSEX GROUP, INC., a Michigan
corporation (“Essex”) (Superior and Essex being referred to collectively as
“Borrowers,” and individually as a “Borrower”); various financial institutions
(“Lenders”); FLEET CAPITAL CORPORATION, a Rhode Island corporation with an
office at 300 Galleria Parkway, Suite 800, Atlanta, Georgia 30339, in its
capacity as collateral and administrative agent for the Lenders (together with
its successors and assigns in such capacity, “Administrative Agent”); and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, in its capacity as
syndication agent for the Lenders (together with its successors in such
capacity, “Syndication Agent”; Administrative Agent and Syndication Agent are
each hereafter referred to from time to time individually as an “Agent” and
collectively as “Agents”).

 

Recitals:

 

Borrowers, Lenders and Agents are parties to a certain Credit Agreement, dated
November 10, 2003, as amended by that certain First Amendment to Credit
Agreement dated February 20, 2004, that certain Second Amendment to Credit
Agreement dated March 18, 2004, that certain Third Amendment to Credit Agreement
and Consent to Specific Transactions dated as of April 2, 2004, that certain
Fourth Amendment to Credit Agreement dated April 30, 2004, that certain Fifth
Amendment to Credit Agreement and Consent to Specific Transactions dated
June 16, 2004, that certain Sixth Amendment to Credit Agreement dated March 11,
2005, and that certain Seventh Amendment to Credit Agreement dated June 27, 2005
(as at any time amended, restated or otherwise modified, the “Credit
Agreement”), pursuant to which Lenders have made certain revolving credit loans
and other extensions of credit to Borrowers.

 

Borrowers have requested that Agents and Lenders consent to certain amendments
contained herein and Agents and Lenders are willing to consent to such
amendments, subject to the terms and conditions contained herein.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.                                      Definitions.  All capitalized terms used
in this Amendment, unless otherwise defined herein, shall have the meaning
ascribed to such terms in the Credit Agreement.

 

2.                                      Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as follows: 

 

(a)                                  By deleting clauses (i) and (ii) of
Section 9.1.3 in its entirety and substituting the following in lieu thereof:

 

(i) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, audited balance sheets of New Parent (including its
Subsidiaries and S.E. Holding, C.V. and its subsidiaries) as of the end of such
Fiscal Year and the related statements of income, shareholders’ equity and cash
flow, on a Consolidated and consolidating basis, together with, with respect to
Consolidated Statements, an unqualified opinion issued by a firm of independent
certified public accountants of recognized national standing selected by
Borrowers but reasonably acceptable to

 

--------------------------------------------------------------------------------


 

Administrative Agent (except for a qualification for a change in accounting
principles with which the accountant concurs and except for qualifications which
are acceptable to Administrative Agent in its reasonable business judgment),
and, with respect to New Parent and its Subsidiaries, setting forth in each case
in comparative form the corresponding Consolidated figures for the preceding
Fiscal Year;

 

(ii)                                  as soon as available, and in any event
within 45 days after the end of each Fiscal Quarter hereafter (other than the
fourth Fiscal Quarter of any Fiscal Year), unaudited balance sheets of New
Parent (including its Subsidiaries and S.E. Holding, C.V. and its subsidiaries)
as of the end of such Fiscal Quarter and the related unaudited statements of
income and cash flow for such Fiscal Quarter, on a Consolidated and
consolidating basis, setting forth in each case in comparative form the
corresponding figures for the preceding Fiscal Year and certified by the
principal financial officer of Borrowers as prepared in accordance with GAAP and
fairly presenting the Consolidated financial position and results of operations
of New Parent and its Subsidiaries and S.E. Holding, C.V. and its subsidiaries
for such Fiscal Quarter and period subject only to changes from audit and year
end adjustments and except that such statements need not contain notes;

 

(b)                                 By deleting the last sentence of
Section 9.1.15 and substituting the following in lieu thereof:

 

Essex shall, no later than January 13, 2006, pledge to Administrative Agent 66%
of the Equity Interests held by Essex in S.E. Holding, C.V.

 

(c)                                  By deleting clause (i) of Section 9.2.2 in
its entirety and substituting the following in lieu thereof:

 

(i)                                     to an officer or employee of a Borrower,
a Subsidiary or JV Europe (or any subsidiary thereof) for salary, travel
advances, moving and other relocation expenses, advances against commissions and
other similar advances in the Ordinary Course of Business.

 

(d)                                 By deleting clauses (vii) and (viii) of
Section 9.2.4 and substituting the following in lieu thereof:

 

; (vii) transactions pursuant to which a Borrower or a Subsidiary licenses
intellectual property to or from S.E. Holding, C.V. or JV Europe or any of their
respective Affiliates; and (viii) transactions pursuant to which a Borrower or a
Subsidiary (A) sells, assigns or otherwise transfers Equipment having a book
value not to exceed (1) $5,000,000 in the aggregate to S.E. Holding, C.V. or any
of its subsidiaries in connection with the Foreign Venture Investment or
(2) $5,000,000 in the aggregate to S.E. Holdings, C.V. or any of its
subsidiaries in connection with the JV Europe Investment, or (B) sells Inventory
in the Ordinary Course of Business to S.E. Holding, C.V. or any of its
subsidiaries;

 

(e)                                  By deleting clause (iv) of Section 9.2.10
in its entirety and substituting the following in lieu thereof:

 

2

--------------------------------------------------------------------------------


 

(iv) non-exclusive licenses of technology and other Intellectual Property by and
among any Borrower, any of its Subsidiaries, S.E. Holding, C.V., and/or any of
its subsidiaries, including, without limitation, JV Europe,

 

(f)                                    By deleting the text of Section 9.2.14 in
its entirety and substituting the following in lieu thereof:

 

File or consent to the filing of any consolidated income tax return with any
Person other than a Subsidiary, New Parent, New Subsidiary, S.E. Holding, C.V.
and any subsidiary thereof.

 

(g)                                 By deleting the definitions of
“Acquisition,” “Consolidated,” “Consolidated Fixed Charge Coverage Ratio,”
“Foreign Venture Investment”, “Restricted Investment” and “Subsidiary” in their
entirety and substituting the following in lieu thereof:

 

Acquisition - any transaction, or any series of transactions, by which a
Borrower or any Subsidiary Guarantor directly or indirectly (a) acquires any
ongoing business or all or substantially all of the assets of any Person,
whether through the purchase of assets, merger or otherwise, (b) acquires (in
one transaction or as the most recent transaction in a series of transactions)
control of at least a majority in voting power of the Equity Interests of any
Person or (c) acquires control of 50% or more ownership interest in any
partnership or joint venture (excluding any Foreign Venture Investment and JV
Europe Investments).

 

Consolidated - the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies, but excluding, to the extent
consolidated under GAAP, the accounts or other items of S.E. Holding, C.V. and
its subsidiaries.

 

Consolidated Fixed Charge Coverage Ratio - with respect to any period, the ratio
of (a) the sum of (i) Consolidated EBITDA for such period minus (ii) Unfinanced
Capital Expenditures made during such period minus (iii) cash expended on
Foreign Venture Investment during such Period minus (iv) Tax Distributions
during such period minus (v) Catch-up Pension Contributions made during such
period minus (vi) any dividend or distribution by any Borrower directly or
indirectly to New Subsidiary the proceeds of which are used by New Subsidiary to
make payment of dividends with respect to the New Preferred Stock, to (b) all
principal and cash interest payments on Money Borrowed for such period.

 

Foreign Venture Investment – investments made in any Person by one or more
Borrowers in connection with the development, construction and operation of a
joint venture which will produce magnet wire in China; provided, however, that
(i) the total investment of Borrowers in any such joint venture shall not exceed
$30,000,000 in the aggregate at any time, and (ii) Administrative Agent shall be
granted a perfected, first priority Lien in certain Equity Interests in S.E.
Holding, C.V. as Collateral for the Obligations as provided in Section 9.1.15.

 

Restricted Investment - any acquisition of Property by a Borrower or any of its
Subsidiaries in exchange for cash or other Property, whether in the form of an
acquisition of Equity Interests or Debt, or the purchase or acquisition by such
Borrower or any of its Subsidiaries of any other Property, or a loan, advance,
capital contribution or subscription, except acquisitions of the following:
(i) fixed assets to be used in the

 

3

--------------------------------------------------------------------------------


 

Ordinary Course of Business of such Borrower or any of its Subsidiaries so long
as the acquisition costs thereof constitute Capital Expenditures permitted
hereunder; (ii) goods held for sale or lease or to be used in the manufacture of
goods or the provision of services by such Borrower or any of its Subsidiaries
in the Ordinary Course of Business (including inventory); (iii) current assets
arising from the sale or lease of goods or the rendition of services in the
Ordinary Course of Business of such Borrower or any of its Subsidiaries;
(iv) investments in Subsidiaries and Essex Electric Inc. to the extent existing
on the Closing Date (such investments in Subsidiaries being the only investments
permitted to be made by a Borrower in any Subsidiary pursuant to this definition
(except as set forth in clause (vi) below)), and distributions made by
Subsidiaries of New Parent to New Parent in an amount not to exceed $1,000,000
in the aggregate to pay the exercise price under the warrant to purchase shares
of the common stock of Essex Electric Inc.; and (v) Cash Equivalents to the
extent they are not subject to rights of offset in favor of any Person other
than Administrative Agent or a Lender; (vi) loans and other advances of money to
the extent not prohibited by Section 9.2.2; (vii) investments in any Securities
received in satisfaction or partial satisfaction thereof from financially
troubled Account Debtors, (viii) Foreign Venture Investment and JV Europe
Investments; (ix) deposits, prepayments and other credits to suppliers, lessors
and landlords made in the Ordinary Course of Business; and (x) Permitted
Acquisitions.

 

Subsidiary – any Person in which more than 50% of its outstanding Voting
Securities or more than 50% of all Equity Interests is owned directly or
indirectly by a Borrower, by one or more Subsidiaries of such Borrower or by a
Borrower and one or more other Subsidiaries; provided, however, that none of
S.E. Holding, C.V., JV Europe, nor any of their subsidiaries shall be deemed a
Subsidiary; or

 

(h)                                 By adding definitions of “Contribution
Agreement,” “JV Europe Investment,” “JV Europe” and “Nexans” at the appropriate
alphabetical location in Appendix A to the Credit Agreement as follows:

 

Contribution Agreement - that certain Contribution and Formation Agreement,
dated July 27, 2005, between Essex, Nexans and the other parties named therein.

 

JV Europe Investment – investments made in any Person by one or more Borrowers
in connection with the development, construction and operation of a joint
venture with Nexans which will produce magnet wire in various European
countries; provided, however, that (i) the total investment of Borrowers in any
such joint venture shall not exceed $30,000,000 in the aggregate at any time
(not including any amounts which are contributed and then used to repay all or
any portion of the Essex UK Debt (as defined in the Contribution Agreement)),
plus the contribution of the stock of Essex International Ltd., Essex Pension
Trustees Limited, the transfer of the Essex UK Debt, and the forgiveness of any
Essex UK Debt or Essex closing Indebtedness (as defined in the Contributions
Agreement) owed to a Borrower and (ii) Administrative Agent shall be granted a
perfected, first priority Lien in certain Equity Interests in S.E. Holding, C.V.
as Collateral for the Obligations as provided in Section 9.1.15.

 

JV Europe - Altensys SAS, a société par actions simplifée organized under the
laws of France, of which 60% of its equity will initially be owned by S.E.
Holding, C.V. and 40% of its equity will initially be owned by Nexans.

 

Nexans - a société anonyme organized under the laws of France.

 

4

--------------------------------------------------------------------------------


 

(h)                                 By deleting Exhibit E to the Credit
Agreement and substituting in lieu thereof an Exhibit E in the form attached to
this Amendment.

 

3.                                      JV Europe Investment.  Borrowers have
informed Administrative Agent that they intend to invest up to $30,000,000 and
contribute the stock of Essex International Ltd. and Essex Pension Trustees
Limited, transfer the Essex UK Debt (as defined in the Contribution Agreement),
and forgive Essex UK Debt and Essex Closing Indebtedness (as defined in the
Contribution Agreement) owed to a Borrower in connection with the formation of
JV Europe pursuant to the Contribution Agreement.  Administrative Agent and the
Lenders (i) acknowledge that such investment, to the extent consistent with the
Contribution Agreement, shall constitute JV Europe Investments for purposes of
the Credit Agreement, and otherwise consent to the transactions described in
Sections 2.1 and 2.2 of the Contribution Agreement, (ii) consent to the
execution, delivery and performance by Essex and its affiliates of the Ancillary
Agreements (as defined in the Contribution Agreement) to which they are a party,
and (iii) consent to Superior’s issuance of additional common stock to Nexans
upon Nexans’ exercise of its put option with respect to its equity in JV Europe
pursuant to the Shareholders Agreement between JV Europe, Superior, S.E.
Holding, C.V., Nexans and Nexans Participations.

 

4.                                      Ratification and Reaffirmation.  Each
Borrower hereby ratifies and reaffirms the Obligations, each of the Loan
Documents and all of such Borrower’s covenants, duties, indebtedness and
liabilities under the Loan Documents.

 

5.                                      Acknowledgments and Stipulations.  Each
Borrower acknowledges and stipulates that the Credit Agreement and the other
Loan Documents executed by Borrowers are legal, valid and binding obligations of
Borrowers that are enforceable against Borrowers in accordance with the terms
thereof; all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by each Borrower);
and the security interests and liens granted by Borrowers in favor of
Administrative Agent, for the benefit of itself and Lenders, are duly perfected,
first priority security interests and liens.

 

6.                                      Representations and Warranties.  Each
Borrower represents and warrants to Agents and Lenders, to induce Agents and
Lenders to enter into this Amendment, that (a) after giving effect to this
Amendment, no Default or Event of Default exists on the date hereof; (b) the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite company action on the part of each Borrower and this Amendment
has been duly executed and delivered by each Borrower; and (c) all of the
representations and warranties made by Borrowers in the Credit Agreement are
true and correct, in all material respects, on and as of the date hereof, except
those representations and warranties made as of a specific date in which such
case such representations and warranties were true and correct as of such date.

 

7.                                      Reference to Credit Agreement.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” or words of like import shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.

 

8.                                      Breach of Amendment.  This Amendment
shall be part of the Credit Agreement and a breach of any representation,
warranty or covenant herein shall constitute an Event of Default.

 

9.                                      Conditions Precedent.  The effectiveness
of the amendments contained in Section 2 and 3 hereof are subject to the receipt
by Administrative Agent of a duly executed counterpart of this Amendment from
Borrowers, together with a Consent and Reaffirmation duly signed by the
Guarantors.

 

5

--------------------------------------------------------------------------------


 

10.                               Expenses of Agents.  Borrowers agree to pay,
on demand, all costs and expenses incurred by Agents in connection with the
preparation, negotiation and execution of this Amendment and any other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the reasonable costs and
fees of Agents’ legal counsel and any taxes or expenses associated with or
incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.

 

11.                               Miscellaneous.  This Amendment shall be
effective upon acceptance by Agents and Lenders, whereupon the same shall be
governed by and construed in accordance with the internal laws of the State of
Georgia.  This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  This Amendment may
be executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission shall
be deemed to be an original signature hereto.  Section titles and references
used in this Amendment shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreements among the parties hereto.

 

12.                               No Novation, etc.  Except as otherwise
expressly provided in this Amendment, nothing herein shall be deemed to amend or
modify any provision of the Credit Agreement or any of the other Loan Documents,
each of which shall remain in full force and effect.  This Amendment is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction, and the Credit Agreement as herein modified shall continue in full
force and effect.

 

13.                               Further Assurances.  Each Borrower agrees to
take such further actions as Agents and Lenders shall reasonably request from
time to time in connection herewith to evidence or give effect to the amendments
set forth herein or any of the transactions contemplated hereby.

 

14.                               Release of Claims.  To induce Agents and
Lenders to enter into this Amendment, each Borrower hereby releases, acquits and
forever discharges Agents and Lenders, and all officers, directors, agents,
employees, successors and assigns of Agents and Lenders, from any and all
liabilities, claims, demands, actions or causes of action of any kind or nature
(if there be any), whether absolute or contingent, disputed or undisputed, at
law or in equity, or known or unknown, that any Borrower now has or ever had
against Agents or Lenders arising under or in connection with any of the Loan
Documents or otherwise.  Each Borrower represents and warrants to Agents and
Lenders that such Borrower has not transferred or assigned to any Person any
claim that such Borrower ever had or claimed to have against Agents or Lenders.

 

15.                               Waiver of Jury Trial.  To the fullest extent
permitted by applicable law, the parties hereto each hereby waives the right to
trial by jury in any action, suit, counterclaim or proceeding arising out of or
related to this Amendment.

 

 

[Remainder of page intentionally left blank; signatures on the following page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

BORROWERS:

 

 

 

SUPERIOR ESSEX COMMUNICATIONS L.P.

 

 

 

By:

 

 

 

Name: David S. Aldridge

 

 

Title: Senior Vice President and Chief Financial
Officer

 

 

 

 

 

ESSEX GROUP, INC.

 

 

 

By:

 

 

 

Name: David S. Aldridge

 

 

Title: Vice President and Treasurer

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

Revolver Commitment: $60,000,000.00

FLEET CAPITAL CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

Revolver Commitment: $60,000,000.00

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

Revolver Commitment: $55,000,000.00

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Signatures continued on the following page]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

FLEET CAPITAL CORPORATION,

as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

SYNDICATION AGENT:

 

 

 

GENERAL ELECTRIC CAPITAL

CORPORATION, as Syndication Agent

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

Each of the undersigned guarantors of the Obligations of Borrowers at any time
owing to Agents and Lenders hereby (i) acknowledges receipt of a copy of the
foregoing Eighth Amendment to Credit Agreement; (ii) consents to Borrowers’
execution and delivery thereof; (iii) agrees to be bound thereby; and
(iv) affirms that nothing contained therein shall modify in any respect
whatsoever its guaranty of the Obligations and reaffirms that such guaranty is
and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
as of the date of such Eighth Amendment to Credit Agreement.

 

 

 

SUPERIOR ESSEX INC.

 

 

 

 

 

 

 

By:

 

 

 

 

David S. Aldridge, Vice President,

 

 

Treasurer and CFO

 

 

 

 

 

 

 

SUPERIOR ESSEX HOLDING CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

David S. Aldridge, Vice President and

 

 

Treasurer

 

 

 

 

 

 

 

ESSEX INTERNATIONAL INC.

 

 

 

 

 

By:

 

 

 

 

David S. Aldridge, Vice President,

 

 

Treasurer, Assistant Secretary and CFO

 

 

 

 

 

 

 

ESSEX GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

David S. Aldridge, Vice President,

 

 

Treasurer and Assistant Secretary

 

 

[Signatures continued on the following page]

 

--------------------------------------------------------------------------------


 

 

ESSEX TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

David S. Aldridge, Vice President,

 

 

 

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

ESSEX MEXICO HOLDINGS, L.L.C.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

David S. Aldridge, Vice President,

 

 

 

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

ESSEX WIRE CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

David S. Aldridge, Vice President,

 

 

 

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

ESSEX CANADA INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

David S. Aldridge, Vice President,

 

 

 

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

ESSEX GROUP MEXICO INC.

 

 

 

 

 

 

 

By:

 

 

 

 

David S. Aldridge, Vice President,

 

 

 

Treasurer and Assistant Secretary

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

[Letterhead of Borrower Agent]

 

                                    , 20    

 

Fleet Capital Corporation, as Administrative Agent

300 Galleria Parkway, N.W.

Suite 800

Atlanta, Georgia 30339

 

The undersigned, the chief financial officer of Superior Essex Communications
LLC, a Delaware limited liability company (“Borrower Agent”), as Borrower Agent,
on behalf of itself and the other Borrowers, gives this certificate to Fleet
Capital Corporation (“Administrative Agent”) in accordance with the requirements
of Section 9.1.3 of that certain Credit Agreement dated               , 20    ,
among Borrowers, Administrative Agent, as collateral and administrative agent
(in such for itself and the financial institutions from time to time parties
thereto as lenders (“Lenders”), such Lenders and the other parties named therein
(as at any time amended, the “Credit Agreement”).  Capitalized terms used in
this Certificate, unless otherwise defined herein, shall have the meanings
ascribed to them in the Credit Agreement.

 

1.                                       Based upon my review of the balance
sheets and statements of income of Borrowers and their Subsidiaries for the
[Fiscal Year] [quarterly period] ending                                     ,
20    , copies of which are attached hereto, I hereby certify that:

 

(a)                     Consolidated Fixed Charge Coverage Ratio was          to
        ;

 

(b)                   Average Availability during the period was
$                        ;

 

(c)                    Capital Expenditures for Borrowers during the period and
for the Fiscal Year to date total $                   and $                    ,
respectively;

 

(d)                   Foreign Venture Investment during the period and for the
Fiscal Year to date total $                   ; and

 

(e)                  JV Europe Investments during the period and for the Fiscal
Year to date total $                  .

 

2.                                       No Default exists on the date hereof,
other than:                                     
                                                                                                
[if none, so state]; and

 

3.                                       No Event of Default exists on the date
hereof, other than                     
                                                                                                        
[if none, so state].

 

4.                                       As of the date hereof, each Borrower is
current in its payment of all accrued rent and other charges to Persons who own
or lease any premises where any of the Collateral is located, and there are no
pending disputes or claims regarding any Borrower’s failure to pay or delay in
payment of any such rent or other charges.

 

--------------------------------------------------------------------------------


 

5.                                       Attached hereto is a schedule showing
the calculations that support Borrowers’ compliance [non-compliance] with the
financial covenants, as shown above.

 

 

Very truly yours,

 

 

 

SUPERIOR ESSEX COMMUNICATIONS LLC,

 

as Borrower Agent

 

 

 

 

 

 

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------